Case 19-24331-PDR Doc114 Filed 04/30/21 Page1of4

[Type here] Ralph L. Sanders Case 19-bk-24331-PDR

Objection to Mr. Stewart's motion to remove my home from Stay Protection

pol!

Dear Honorable Judge Peter D. Russin

UNITED STATES BANKRUPTCY COURT

United States Courthouse 299 E. Broward Blvd.
Courtroom: 301 / Chambers: Room 303

Fort Lauderdale, FL 33301

Bankruptcy Case 19-bk-24331-PDR Date: April 30, 2021

Your Honor

Small Business Administration was surprised when one of their
clients called them to out if they use Title Insurance on their loans such as
mine. Mr. Stewart's proposal to remove my home from Bankruptcy
protection does not help anyone, including his firm. After | found the Title
Insurance for the amounts of $292,000, my home, and $313,000 for Mr.
Stewart, the path and schedule became considerably shorter to pay off my

creditors and build a new home for the future family living here by using the

Zt

Case id 19-bk-24331-PDR Page 1 of 4

proceeds from the homeowners’ insurance.

 
Case 19-24331-PDR Doc114 Filed 04/30/21 Page 2of4
[Type here] Ralph L. Sanders Case 19-bk-24331-PDR
The time window to get the homeowner insurance proceeds is running

close to being closed.

The logic that is being used to evict someone seems.

Knowledge of Falsity

The specific act that constitutes the crime of perjury is not the false statement itself but rather the
oath or affirmation that the statement is true.

Most perjury statutes require proof that a person acted with knowledge of the falsity of the
statement. The federal statute requires that a person acted "willfully," while Ohio's statute says the
person must have acted "knowingly." Defendants may claim that they believed the statement to be
true and that they, therefore, did not have the required mental state.

Even Mr. Stewart, a creditor, is suggesting staying until May 31, 2021. |

have until May 31, 2021, to come up with the money per creditor.

Case id 19-bk-24331-PDR h 20f4
Case 19-24331-PDR Doc114_ Filed 04/30/21

[Type here] Ralph L. Sanders

Ret What ls the payolf that BNYM ‘s vil ing) to accent? 75-245374 Loan ID qots4soaz4
ao 7 Nicole Reed

Il yy By orm sper 7 . = 28

eh ot " -

 

Office: (815) 371-1231

Fas (8133

  

micole G stew,

sow. wewertlegslgroup com

“Nor licensed to practice law

Please let us rebuild.

Sincerely
PRO SE
Ralph Levi Sanders

561 SW 60" ave

Case id 19-bk-24331-PDR

 

Page 3 of 4

Case 19-bk-24331-PDR

fk

Page 3 of
Case 19-24331-PDR Doc114 Filed 04/30/21 Page4of4

[Type here] Ralph L. Sanders Case 19-bk-24331-PDR

Plantation, Fl. 33317

754.801.7097

Case id 19-bk-24331-PDR Lk

 
